EXHIBIT 10.49
(ARBITRON LOGO) [w81634w8163400.gif]
February 2, 2011
Mr. Richard Surratt
Dear Rich,
On behalf of Arbitron, I am pleased to offer you the position of Executive Vice
President, Finance, with the intent of transitioning you into the Chief
Financial Officer role as soon as is practicable. You will report to Chief
Executive Officer, William T. Kerr, and have a starting base salary of $400,000.
Your effective start date will be no later than February 6, 2011.
Upon meeting the applicable performance criteria established by the Compensation
and Human Resources Committee of Arbitron’s Board of Directors (the
“Compensation Committee”) in its sole discretion, you will be eligible to
receive an annual incentive bonus in an amount equal to 55% of base salary. For
performance exceeding such applicable performance criteria in the sole judgment
of the Compensation Committee, the annual incentive bonus may be increased to an
amount up to 100% of base salary. Any bonus paid for 2011 will be prorated to
reflect 11 months of service.
Subject to the approval of the Compensation Committee, as soon as practicable on
or after your start date Arbitron will grant you a Long Term Incentive award to
be valued at 125% of your base salary on the date of grant, with the award to be
determined by the Compensation Committee as a mix of: (i) 34% performance-based
restricted stock units, which will vest only upon satisfaction of applicable
performance objectives to be established by the Compensation Committee, (ii) 33%
stock options, each with respect to the company’s common stock, par value $0.50
(the “Common Stock”), and (iii) 33% performance cash award. The value for the
restricted stock units will be determined by dividing the target value for the
restricted stock units by the Common Stock’s fair market value on the date of
grant and the value of the options will be determined using the company’s
standard Black-Scholes assumptions applied as of the date of grant.
Employment will be contingent on its results meeting Arbitron’s standard
employment requirements. Arbitron employees must adhere to our Policy on Alcohol
and other Drugs. As a condition of your employment, you must read and sign the
Employee Disclosure Assignment Agreement and also the Company’s Code of Conduct.
In compliance with the Immigration Reform and Control Act of 1986, you will be
required to complete the Employment Eligibility Verification Form I-9. You will
need to provide the necessary documents to establish your identity and
employment eligibility.
For clarification and protection of both you and the Company, your acceptance of
this offer represents the sole agreement between you and Arbitron. No prior
promises, representations and understandings relative to any terms and
conditions of your employment are to be considered part of this agreement unless
expressed in this letter.
Please confirm your acceptance of this offer by signing and returning a copy of
this letter.

 



--------------------------------------------------------------------------------



 



Rich, I am delighted that you will be joining Arbitron and very much look
forward to seeing you next week in Phoenix.

            Sincerely,
      /s/ Marilou B. Legge       Marilou Legge      Executive Vice President,
Organization Effectiveness
and Corporate Communications              /s/ Richard J. Surratt       Richard
J. Surratt      February 3, 2011     

 